     Case: 3:20-cr-00127-wmc Document #: 2 Filed: 10/21/20 Page 1 of 2


                                                                                         ODC -NO
                                                                                      REC,-D / F/LEe

                    IN THE UNITED STATES DISTRICT COURT                          202D OCT 2 l PH S: 14


----~=-==----------==-==-----mro-F
                   FOR THE WESTERN DISTRICT OF WISCONSIN                             PETER OPP£ Ntti\
                                                                                 CLE1'X US DIST COURT
                                                                                              WI
UNITED STATES OF AMERICA                                      INDICTMENT

              V.                                   Case No.    2Q CR                 12 7 W
                                                                                          MC
                                                              18 u.s.c. § 2073
CAMMYJ. GILLETT,                                              18 U.S.C. § 1711

                            Defendant.


THE GRAND JURY CHARGES:

                                       COUNTl

       From on or about March 30, 2019, through on or about July 13, 2020, in the

Western District of Wisconsin, the defendant,

                                  CAMMY J. GILLETT,

while an employee of the United States Postal Service charged with the duty of

keeping accounts and records of postal money order sales, knowingly and with

intent to deceive, mislead and defraud, made false entries in the record of postal

money order sales.

              (In violation of Title 18, United States Code, Section 2073).

                                       COUNT2

      From on or about March 30, 2019, through on or about July 13, 2020, in the

Western District of Wisconsin, tl1e defendant,

                                  CAMMY J. GILLETT,
    Case: 3:20-cr-00127-wmc Document #: 2 Filed: 10/21/20 Page 2 of 2




while an employee of the United States Postal Service, knowingly converted to her

own use, money and property of the United States, specifically more than $1,000 in

United States postal money orders, which had come into her hands and

under her control in the execution of her duties as an employee of the United States

Postal Service.

              (In violation of Title 18, United States Code, Section 1711).

                                          A TRUE BILL




                                         PRES~ROR

                                          Indictment returned:
                                                                  ~
         ~k:
SCOTT C. BLADER
United States Attorney




                                           2
